DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 10th, 2022 has been entered. Claims 1-2 and 4-16 are pending. Claims 1, 5, 13 and 15 have been amended, claim 3 has been canceled and claim 16 has been added by the Applicant. Applicant’s amendments have overcome the claim objections.
Allowable Subject Matter
Claims 1-2 and 4-16 are allowed.
Applicant's amendments and arguments filed January 10th, 2022 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed gas-insulated high or medium voltage circuit breaker comprising a diffuser portion adjacent to the nozzle; a buffer volume directly downstream of the diffuser portion; and a buffer dividing member connected to the diffuser portion as to divide the buffer volume into a first and a second buffer sub-volume, where the buffer dividing member has one or more apertures allowing a flow of gas between the first and the second buffer sub-volume through the buffer dividing member, where the buffer dividing member is substantially disc-shaped and substantially extending radially.
The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the disc-shaped buffer dividing member, diffuser portion and first and second sub-volumes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833